ERRATA

Please make the following change to Kahrs International, Inc. v. United States, No. 07-
00343, Slip Op. 09-100:

Page 1, counsel list: strike the following:

       •      “Tony West, Assistant Attorney General; Jeanne E. Davidson, Director;
              Barbara S. Williams, Attorney in Charge, International Trade Field Office,
              Commercial Litigation Branch, Civil Division, United States Department
              of Justice (Mikki Cottet), for Defendant.”

And replace with:

       •      “Tony West, Assistant Attorney General; Jeanne E. Davidson, Director;
              Barbara S. Williams, Attorney in Charge, International Trade Field Office,
              Commercial Litigation Branch, Civil Division, United States Department
              of Justice (Mikki Cottet); Yelena Slepak, Senior Attorney, Office of
              Assistant Chief Counsel, International Trade Litigation, U.S. Customs &
              Border Protection, of counsel, for Defendant.”




September 18, 2009.